Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in response to amendments filed on 7/12/2022.  Claims 1-25 were previously cancelled.  Claims 26, 28, 30, 33, 35, 36, 38, 40, 44, and 45 have been amended.  Therefore, claims 26-45 are pending and addressed below.
Claim Objections
Claims 28, 29, and 39 are objected to because of the following informalities:
Claim 28 recites, “and exclude a second excluded content item from the second subset of the plurality of content items based on based on the fourth outcome from the de-targeting algorithm.”  The Examiner believes that it should recite, “and exclude a second excluded content item from the second subset of the plurality of content items based on the fourth outcome from the de-targeting algorithm.”  
Claims 29 and 39 recite, “wherein the second content”. The Examiner believes that it should recite “the second subset of the plurality of content items”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites, “transmit the username and the password to the second third party system.” The Specification does not seem to explain that the username and password are transmitted to the second third party system. The words “username” and “password” are mentioned in paragraphs [0027] and [0042] and neither of these paragraphs explain that the username and password are transmitted to a third party system. Therefore, the inventor does not seem to have possession of this claim limitation.
Claim 36 is also rejected for the same reasons as claim 26. 
Claims 27-35 and 37-45 are also rejected because of their dependencies on claims 26 or 36.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 26 recites, “A system for presenting content via a social media platform, the system comprising: a communication interface that enables communication, via a network, with a first third-party system, a second third-party system and a client device; a memory that stores: the content including a plurality of content items, a user profile including a user identifier, 
a targeting algorithm configured to select a subset of the plurality of content items, and 
a de-targeting algorithm configured to exclude an excluded content item in the subset of the plurality of content items; and a processor configured to: transmit, via the network using the communication interface to the first third-party system, a request for information,  wherein the request identifies the user identifier; receive, via the network using the communication interface, a response from the first third-party system that includes data associated with the user identifier; execute the targeting algorithm to derive a first outcome using the user profile and execute the de-targeting algorithm to derive a second outcome using the data; select the subset of the plurality of content items based on the first outcome from the targeting algorithm and exclude the excluded content item from the subset of the plurality of content items based on the second outcome from the de-targeting algorithm and a natural language processing analysis of an association between the data and the subset of the plurality of content items;
transmit a communication to the client device, wherein the communication is configured to cause the client device to: display the first content and a graphical icon; and display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receive the username and password from the client device; and transmit the username and the password to the second third-party system. Independent claim 36 recites, “A method for presenting content via a social media platform, the method comprising: storing, in a database of a server, the content including a plurality of content items, a user profile including a user identifier, a targeting algorithm configured to select a subset of the plurality of content items, and a de-targeting algorithm configured to exclude an excluded content item in the subset of the plurality of content items;  transmitting, via a network using a communication interface to a first third-party system, a request for information, wherein the request identifies the name; receiving, via the network using the communication interface, a response from the first third-party system that includes data associated with the name; executing, using a processor of the server, the targeting algorithm to derive a first outcome using the user profile and executing the de-targeting algorithm to derive a second outcome using the data; selecting, using the processor, the first content based on the first outcome from the targeting algorithm and selecting the second outcome from the de-targeting algorithm; selecting, using the processor, the subset of the plurality of content items based on the first outcome from the targeting algorithm and excluding the excluded content item from the subset of the plurality of content items based on the second outcome from the de-targeting algorithm and a natural language processing analysis of an association between the data and the subset of the plurality of content items;
transmitting a communication to a client device, wherein the communication is configured to cause the client device to: display the first content and a graphical icon; and display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receiving the username and password from the client device; and transmitting the username and the password to a second third-party system.
Step 2A, Prong 1:  These limitations are drafted in a system and a method and under their broadest reasonable interpretations, these limitations, except for the italicized portions, recites certain methods of organizing human activity.  The claimed invention stores data, transmits and receives data, execute algorithms using the data, selects a subset of content items and excludes an exclude content item, and displays the first content, which are all advertising and marketing activities and behaviors. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a social media platform, a communication interface, a network, a first third-party system, a second third-party system, a client device, a server, a database, a processor, and a memory. These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional element of “display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receiving the username and password from the client device” is just insignificant extra solution activity. Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a social media platform, a communication interface, a network, a first third-party system, a second third-party system, a client device, a server, a database, a processor, and a memory are just generic computing elements as described in at least paragraphs 0021 and 0044-0051.  The additional element of “display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receiving the username and password from the client device” is just insignificant extra solution activity that is well-known and understood in the art as demonstrated by Siddiqui (U.S. Patent No. 10,554,657), Shavell (P. G. Pub. No. 2016/0300231, and McDowell (P. G. Pub. No. 2009/020064).  Therefore, when the claims are considered individually or in combination, the claims are not patent eligible.
Dependent claims 27-35 and 37-45, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 26 and 36 without significantly more.
Dependent claims 27 and 37 receive data which is part of the abstract idea explained above.
Dependent claims 28 and 38 execute the targeting algorithm and the de-targeting algorithm and select content, and is also part of the abstract idea s explained above.
Dependent claims 29, 30, 33, 39, 40, and 44 further limit the content items of the independent claims and are therefore part of the abstract idea explained above.
Dependent claims 31, 32, 42, and 43 further limit the user profile of the independent claims are therefore part of the abstract idea explained above.
Dependent claims 34 and 41 further limit the client device.  As explained above, the client device is just a generic device and not significantly more.
Dependent claims 35 and 45 further limit the data of the independent claims and are therefore part of the abstract idea explained above.
As such, when claims 26-45 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (P. G. Pub. No. 2018/0181996), in view of Sembrat (P. G. Pub. No. 2017/0032404), in view of Tsypliaev (U. S. Patent No. 10,810,357).

Regarding claim 26, Matthews teaches
a system for presenting content via a social media platform, the system comprising:
a communication interface that enables communication, via a network, with a first third-party system, a second third-party system and a client device (Fig. 10 #1014 communications network [communication interface via the network], #1016 , #1017 [first third-party system], #1018 media guidance data source [second third-party system], # 1006 wireless communication device [client device].  The examiner notes that "for presenting content via a social media platform" is intended use and not actually performed by the claim.);
a memory that stores ([0122] and [0145]):
the content including a plurality of content items ([0161] "In some embodiments, user profile database 1013 may be physically located at the same place as, or is part of, media content source [memory that stores content] 1016 or media guidance data source 1018, or any of the plurality of sources and databases as shown in FIG. 10." [0133] "Advertisements [plurality of content items] may be stored in a user equipment device having a guidance application, in a database connected to the user equipment, in a remote location (including streaming media servers), or on other storage means, or a combination of these locations.")
a user profile including a user identifier ([0196] "Process 1400 continues to 1404 where control circuitry 904 accesses a database accessible to the merchant comprising a profile corresponding to the user. For example, control circuitry 904 may access a database located locally at storage 908." [0095] "In some embodiments, the Basic Layer 210 may consist of basic demographic information such as Name, Address, Phone Number, Household Contact Information, Spouse Name, Child/Children Names, Gender, Age, etc."  These are all user identifiers. See also [0104] "user's identify".)
a targeting algorithm configured to select a subset of the plurality of content items ([0161] "For example, profile data of users of media guidance application may be collected from various interactive media guidance application and analyzed by any data aggregation and machine learning algorithms [targeting algorithm] at a central server [which has a memory and a processor]." [0084] "In some embodiments, advertisements 110, 120, and 130 [a subset] may each correspond to an optimal promotion offer generated specifically for the user, based on the user's profile. In some embodiments, the optimal promotion offer for the user may be a maximum promotion offer that is attainable by the user. In some other embodiments, the optimal promotion offer may represent a promotion offer that is otherwise suitable for the user's overall profile without necessarily being the highest promotion offer attainable."); 
and a de-targeting algorithm configured to exclude an excluded content item in the subset of the plurality of content items; and a processor configured to ([0161] "For example, profile data of users of media guidance application may be collected from various interactive media guidance application and analyzed by any data aggregation and machine learning algorithms [de-targeting algorithm] at a central server [which has a memory and a processor]." ([0079] "In some embodiments, the media guidance application may compare the attributes to attributes of target audience profiles of the first subset. The media guidance application may determine whether a threshold amount of the attributes do not match the attributes of a given target audience profile of the first subset, and, in response to determining that the threshold amount of the attributes do not match the attributes of the given target audience profile of the first subset, the media guidance application may remove the given target audience profile from the first subset and add the given target audience profile to the second subset. For example, the media guidance application may have initially concluded that the user fits a target audience profile for tennis equipment. However, the media guidance application may come to determine, based on the user's answer to the queries, that the user actually does not like tennis, and that the tennis equipment was purchased for a family member. Thus, it is unlikely that the user will continue to purchase more tennis equipment, and the media guidance application may refrain from advertising tennis equipment to the user in the future by removing an association between the target audience profile for the tennis equipment and the profile of the user." Since an association between the user profile and tennis equipment is remove, the subset of the plurality of content items will exclude tennis equipment.):
transmit, via the network using the communication interface to the first third-party system, a request for information, wherein the request identifies the user identifier;
receive, via the network using the communication interface, a response from the first third-party system that includes data associated with the user identifier ([0059] "In some embodiments, the media guidance application may access a database that is accessible to the merchant comprising a profile corresponding to the user...A database accessible to the merchant [first third-party system] is defined herein as a database including information that is either paid for or for free, which is accessible to a willing merchant. In some embodiments, the database accessible to the merchant is a database that is private to said merchant, which may in tum be accessible by other third party merchants for a fee or via other arrangements. The media guidance application may retrieve, from the profile of the database, information about the user."  [0066] "For example, as described above, the merchant may keep a database that logs activity between the user and the merchant. For example, purchases by the user [data associated with the name], the user's activity when accessing the merchant portal associated with the merchant, how often the user visits the merchant's physical store, how long the user browses the merchant's physical store and/or merchant portal, or any other interaction between the user and the merchant, may be logged in a private database.");
execute the targeting algorithm to derive a first outcome using the user profile ([0198] "Process 1400 continues to 1412 where control circuitry 904 determines, based on the comparing, a first subset of target audience profiles of the plurality of target audience profiles where a first threshold amount of the information about the user matches the information of a respective target audience profile [execute targeting algorithm]. As an illustrative example, control circuitry 904 may determine, based on information about the user that indicates that the user enjoys playing tennis and target audience profile for tennis equipment [execute the targeting algorithms based on user profile], that the user is a good candidate to advertise the tennis equipment to [first outcome using the user profile].");
and execute the de-targeting algorithm to derive a second outcome using the data ([0203] "Process 1500 continues to 1516 where control circuitry 904 accesses a private database [first third-party system] containing available information about the user (e.g., and update the available information about the user to include the further information. For example, control circuitry 904 may update the available information about the user [data associated with the name], stored at any of merchant 1017, media guidance data source 618 and/or user profile database 613, to indicate that the user is not interested in ski equipment for himself [execute de-targeting algorithm and the second outcome is "not interested"].);
select the subset of the plurality of content items based on the first outcome from the targeting algorithm ([0207] "If, at 1522, control circuitry 904 determines that the updated available information about the user has an amount of information that matches information of the given target audience profile of the fourth subset that meets or exceeds the first threshold amount of information, process 1500 continues to 1524. At 1524, control circuitry 904 includes the given target audience profile of the fourth subset in the first subset. Process 1500 continues to 1526 where control circuitry 904 provides a promotion to the user for a product or service corresponding to the given target audience profile of the fourth subset. For example, control circuitry 904 may determine that the matches the target audience profile for male child tennis equipment and include the target audience profile for male child tenuis equipment in the first subset. Control circuitry 904 may then provide a promotion for male child tennis equipment." See also [0204]-[0206].)
and exclude the excluded content item from the subset of the plurality of content items based on the second outcome from the de-targeting algorithm ([0079] "In some embodiments, the media guidance application may compare the attributes to attributes of target audience profiles of the first subset. The media guidance application may determine whether a threshold amount of the attributes do not match the attributes of a given target audience profile of the first subset, and, in response to determining that the threshold amount of the attributes do not match the attributes of the given target audience profile of the first subset, the media guidance application may remove the given target audience profile from the first subset and add the given target audience profile to the second subset. For example, the media guidance application may have initially concluded that the user fits a target audience profile for tennis equipment. However, the media guidance application may come to determine, based on the user's answer to the queries, that the user actually does not like tennis, and that the tennis equipment was purchased for a family member. Thus, it is unlikely that the user will continue to purchase more tennis equipment, and the media guidance application may refrain from advertising tennis equipment to the user in the future by removing an association between the target audience profile for the tennis equipment and the profile of the user." Since an association between the user profile and tennis equipment is remove, the subset of the plurality of content items will exclude tennis equipment.);
transmit a communication to the client device, wherein the communication is configured to cause the client device to: display at least one of the subset of the plurality of content items and a graphical icon ([0142] "FIG. 8 depicts another illustrative embodiment of a display screen [of the client device] that presents an advertisement and other interactive elements as part of a media guidance application, in accordance with some embodiments of the disclosure. In FIG. 8, rather than displaying the advertisement in a limited area of the screen, the media guidance application generates advertisement 810 (e.g., an advertisement on ski products) in full-screen and the interactive elements [graphical icon] 820 and 830 as overlays on top of advertisement 810. For example, the media guidance application may generate interactive element 820 as a notification message much like those described in relation to FIGS. 1-4. Upon receiving the user's selection of interactive element 820, the media guidance application may direct the user to a log-in page of a third-party social network site in order to obtain information about the user that were not previously known by the merchant, and to present discount offers accordingly.").
Matthews discusses receiving the username and password and discusses logging in using a graphical icon on the user device but not specifically using a first field and a second field.
using a graphical icon.  
Matthews does not explicitly teach
a natural language processing analysis of an association between the data and the subset of the plurality of content items;
and display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receive the username and password from the client device; and transmit the username and the password to the second third-party system.
However, Sembrat teaches
and display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receive the username and password from the client device; and transmit the username and the password to the second third-party system (Fig. 5A shows the a first field for receiving a username and a second field for receiving a password and  [0065] "Referring to FIGS. 5A and 5B, a system for tracking, sharing, and integrating shopping with social media networks is shown according to preferred and non-limiting embodiments or aspects...The application may prompt a user for user profile credentials, such as a username 504 and password 506, prior to logging into the application, as shown in FIG. 5A." [0052] "112. The point-of-sale system 108 is given a unique identifier, e.g., a user ID, a phone number, a username, and/or the like, by the user 102 and communicates with the point-of sale plug-in 110 to verify the user's 102 user profile... The plug-in 110 then communicates with the retailer database [second third-party system] 112, either directly or indirectly, such as through the point-of-sale system 108, and accesses at least a portion of the purchase data. The plug-in 110 is also in communication with a user database 114 and stores the purchase data in the user database 114 in relation to the user profile.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify way the username and password are entered of Matthews with the way they are entered of Sembrat since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Entering a username in one field and a password in a second filed are well known in the art and substituting the way the username and password are entered would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Matthews and Sembrat do not explicitly teach
a natural language processing analysis of an association between the data and the subset of the plurality of content items.
However, Tsypliaev teaches
a natural language processing analysis of an association between the data and the subset of the plurality of content items (Column 6, lines 7-14, "The entire content is analyzed. When the user selects a small portion of the content by clicking on it, the attributes of the content element reflecting this portion is generated and used for targeting the user with the appropriate advertisement. To do this, the system recognizes parts of the sentences, parts of speech, meaning of the words, etc., using NLP (Natural Language Processing) techniques and semantic analysis of the content and its context." See also Column 7, lines 38-56.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the data is associated with the subset of the plurality of content items of Matthews and Sembrat by adding a natural language processing analysis of an association between the data and the subset of the plurality of content items, as taught by Tsypliaev, in order to provide a semantic analysis the content and its context to provide more relevant advertisements to the user (Column 6, lines 10-15).

Regarding claim 36, Matthews teaches
method for presenting content via a social media platform, the method comprising:
storing, in a database of a server ([0161] "User profile database 1013 may include one or more centralized servers that aggregate, store, and distribute profile data related to individual users, or consumers. For example, profile data of users of media guidance application may be collected from various interactive media guidance application and analyzed by any data aggregation and machine learning algorithms at a central server." The Examiner notes that "for presenting content via a social media platform" is intended use and not actually performed by the claim.), 
the content including a plurality of content items ([0161] "In some embodiments, user profile database 1013 may be physically located at the same place as, or is part of, media content source [memory that stores content] 1016 or media guidance data source 1018, or any of the plurality of sources and databases as shown in FIG. 10." [0133] "Advertisements [plurality of content items] may be stored in a user equipment device having a guidance application, in a database connected to the user equipment, in a remote location (including streaming media servers), or on other storage means, or a combination of these locations."), 
a user profile including a user identifier ([0196] "Process 1400 continues to 1404 where control circuitry 904 accesses a database accessible to the merchant comprising a profile corresponding to the user. For example, control circuitry 904 may access a database located locally at storage 908." [0095] "In some embodiments, the Basic Layer 210 may consist of basic demographic information such as Name, Address, Phone Number, Household Contact Information, Spouse Name, Child/Children Names, Gender, Age, etc."  These are all user identifiers. See also [0104] "user's identify".), 
a targeting algorithm configured to select a subset of the plurality of content items, and a de-targeting algorithm configured to exclude an excluded content item in the subset of the plurality of content items ([0161] "For example, profile data of users of media guidance application may be collected from various interactive media guidance application and analyzed by any data aggregation and machine learning algorithms [targeting algorithm] at a central server [which has a memory and a processor]." [0084] "In some embodiments, advertisements 110, 120, and 130 [a subset] may each correspond to an optimal promotion offer generated specifically for the user, based on the user's profile. In some embodiments, the optimal promotion offer for the user may be a maximum promotion offer that is attainable by the user. In some other embodiments, the optimal promotion offer may represent a promotion offer that is otherwise suitable for the user's overall profile without necessarily being the highest promotion offer attainable.")
a de-targeting algorithm configured to exclude an excluded content item in the subset of the plurality of content items ([0161] "For example, profile data of users of media guidance application may be collected from various interactive media guidance application and analyzed by any data aggregation and machine learning algorithms [de-targeting algorithm] at a central server [which has a memory and a processor]." ([0079] "In some embodiments, the media guidance application may compare the attributes to attributes of target audience profiles of the first subset. The media guidance application may determine whether a threshold amount of the attributes do not match the attributes of a given target audience profile of the first subset, and, in response to determining that the threshold amount of the attributes do not match the attributes of the given target audience profile of the first subset, the media guidance application may remove the given target audience profile from the first subset and add the given target audience profile to the second subset. For example, the media guidance application may have initially concluded that the user fits a target audience profile for tennis equipment. However, the media guidance application may come to determine, based on the user's answer to the queries, that the user actually does not like tennis, and that the tennis equipment was purchased for a family member. Thus, it is unlikely that the user will continue to purchase more tennis equipment, and the media guidance application may refrain from advertising tennis equipment to the user in the future by removing an association between the target audience profile for the tennis equipment and the profile of the user." Since an association between the user profile and tennis equipment is remove, the subset of the plurality of content items will exclude tennis equipment.);
transmitting, via a network using a communication interface to a first third-party system, a request for information, wherein the request identifies the user identifier;
receiving, via the network using the communication interface, a response from the first third-party system that includes data associated with the user identifier ([0059] "In some embodiments, the media guidance application may access a database that is accessible to the merchant comprising a profile corresponding to the user...A database accessible to the merchant [first third-party system] is defined herein as a database including information that is either paid for or for free, which is accessible to a willing merchant. In some embodiments, the database accessible to the merchant is a database that is private to said merchant, which may in tum be accessible by other third party merchants for a fee or via other arrangements. The media guidance application may retrieve, from the profile of the database, information about the user."  [0066] "For example, as described above, the merchant may keep a database that logs activity between the user and the merchant. For example, purchases by the user [data associated with the name], the user's activity when accessing the merchant portal associated with the merchant, how often the user visits the merchant's physical store, how long the user browses the merchant's physical store and/or merchant portal, or any other interaction between the user and the merchant, may be logged in a private database.");
executing, using a processor of the server, the targeting algorithm to derive a first outcome using the user profile ([0198] "Process 1400 continues to 1412 where control circuitry 904 determines, based on the comparing, a first subset of target audience profiles of the plurality of target audience profiles where a first threshold amount of the information about the user matches the information of a respective target audience profile [execute targeting algorithm]. As an illustrative example, control circuitry 904 may determine, based on information about the user that indicates that the user enjoys playing tennis and target audience profile for tennis equipment [execute the targeting algorithms based on user profile], that the user is a good candidate to advertise the tennis equipment to [first outcome using the user profile].")
and executing the de-targeting algorithm to derive a second outcome using the data ([0203] "Process 1500 continues to 1516 where control circuitry 904 accesses a private database [first third-party system] containing available information about the user (e.g., and update the available information about the user to include the further information. For example, control circuitry 904 may update the available information about the user [data associated with the name], stored at any of merchant 1017, media guidance data source 618 and/or user profile database 613, to indicate that the user is not interested in ski equipment for himself [execute de-targeting algorithm and the second outcome is "not interested"].);
selecting, using the processor, the subset of the plurality of content items based on the first outcome from the targeting algorithm ([0207] "If, at 1522, control circuitry 904 determines that the updated available information about the user has an amount of information that matches information of the given target audience profile of the fourth subset that meets or exceeds the first threshold amount of information, process 1500 continues to 1524. At 1524, control circuitry 904 includes the given target audience profile of the fourth subset in the first subset. Process 1500 continues to 1526 where control circuitry 904 provides a promotion to the user for a product or service corresponding to the given target audience profile of the fourth subset. For example, control circuitry 904 may determine that the matches the target audience profile for male child tennis equipment and include the target audience profile for male child tenuis equipment in the first subset. Control circuitry 904 may then provide a promotion for male child tennis equipment." See also [0204]-[0206].)
and excluding the excluded content time from the subset of the plurality of content items based on the second outcome from the de-targeting algorithm ([0079] "In some embodiments, the media guidance application may compare the attributes to attributes of target audience profiles of the first subset. The media guidance application may determine whether a threshold amount of the attributes do not match the attributes of a given target audience profile of the first subset, and, in response to determining that the threshold amount of the attributes do not match the attributes of the given target audience profile of the first subset, the media guidance application may remove the given target audience profile from the first subset and add the given target audience profile to the second subset. For example, the media guidance application may have initially concluded that the user fits a target audience profile for tennis equipment. However, the media guidance application may come to determine, based on the user's answer to the queries, that the user actually does not like tennis, and that the tennis equipment was purchased for a family member. Thus, it is unlikely that the user will continue to purchase more tennis equipment, and the media guidance application may refrain from advertising tennis equipment to the user in the future by removing an association between the target audience profile for the tennis equipment and the profile of the user." Since an association between the user profile and tennis equipment is remove, the subset of the plurality of content items will exclude tennis equipment.);
transmitting a communication to a client device, wherein the communication is configured to cause the client device to: display at least one of the subset of the plurality of content items and a graphical icon ([0142] "FIG. 8 depicts another illustrative embodiment of a display screen [of the client device] that presents an advertisement and other interactive elements as part of a media guidance application, in accordance with some embodiments of the disclosure. In FIG. 8, rather than displaying the advertisement in a limited area of the screen, the media guidance application generates advertisement 810 (e.g., an advertisement on ski products) in full-screen and the interactive elements [graphical icon] 820 and 830 as overlays on top of advertisement 810. For example, the media guidance application may generate interactive element 820 as a notification message much like those described in relation to FIGS. 1-4. Upon receiving the user's selection of interactive element 820, the media guidance application may direct the user to a log-in page of a third-party social network site in order to obtain information about the user that were not previously known by the merchant, and to present discount offers accordingly.").
Matthews discusses receiving the username and password and discusses logging in using a graphical icon.  
Matthews does not explicitly teach
display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon;
receiving the username and password from the client device; and
transmitting the username and the password to a second third-party system.
However, Sembrat teaches
display a first field for receiving a username and a second field for receiving a password in response to a selection of the graphical icon; receiving the username and password from the client device; and transmitting the username and the password to a second third-party system (Fig. 5A shows the a first field for receiving a username and a second field for receiving a password and  [0065] "Referring to FIGS. 5A and 5B, a system for tracking, sharing, and integrating shopping with social media networks is shown according to preferred and non-limiting embodiments or aspects...The application may prompt a user for user profile credentials, such as a username 504 and password 506, prior to logging into the application, as shown in FIG. 5A." [0052] "112. The point-of-sale system 108 is given a unique identifier, e.g., a user ID, a phone number, a username, and/or the like, by the user 102 and communicates with the point-of sale plug-in 110 to verify the user's 102 user profile... The plug-in 110 then communicates with the retailer database [second third-party system] 112, either directly or indirectly, such as through the point-of-sale system 108, and accesses at least a portion of the purchase data. The plug-in 110 is also in communication with a user database 114 and stores the purchase data in the user database 114 in relation to the user profile.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify way the username and password are entered of Matthews with the way they are entered of Sembrat since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Entering a username in one field and a password in a second filed are well known in the art and substituting the way the username and password are entered would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Matthews and Sembrat do not explicitly teach
a natural language processing analysis of an association between the data and the subset of the plurality of content items.
However, Tsypliaev teaches
a natural language processing analysis of an association between the data and the subset of the plurality of content items (Column 6, lines 7-14, "The entire content is analyzed. When the user selects a small portion of the content by clicking on it, the attributes of the content element reflecting this portion is generated and used for targeting the user with the appropriate advertisement. To do this, the system recognizes parts of the sentences, parts of speech, meaning of the words, etc., using NLP (Natural Language Processing) techniques and semantic analysis of the content and its context." See also Column 7, lines 38-56.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the data is associated with the subset of the plurality of content items of Matthews and Sembrat by adding a natural language processing analysis of an association between the data and the subset of the plurality of content items, as taught by Tsypliaev, in order to provide a semantic analysis the content and its context to provide more relevant advertisements to the user (Column 6, lines 10-15).

Regarding claims 27 and 37, Matthews teaches
receive updated data from the second third-party system ([0203] "Process 1500 continues to 1516 where control circuitry 904 accesses a private database [second third-party system] containing available information about the user (e.g., and update the available information about the user to include the further information. For example, control circuitry 904 may update the available information about the user, stored at any of merchant 1017, media guidance data source 618 and/or user profile database 613, to indicate that the user is not interested in ski equipment for himself.").

Regarding claims 28 and 38, Matthews teaches
execute the targeting algorithm to derive a third outcome using the user profile and execute the de-targeting algorithm to derive a fourth outcome using the data and the updated data ([0067] "The media guidance application may generate a query corresponding to a target audience profile of the third subset. For example, following from the above example about the REI sporting goods store, the media guidance application may seek to supplement its data in order to determine whether the user is likely to purchase the skiing equipment if the skiing equipment were promoted. Thus, the media guidance application may generate a query that asks "Do you enjoy skiing?" or "Would you consider buying skis?"" [0072] "In some embodiments, the media guidance application may determine whether the updated information about the user has an amount of information that matches information of the given target audience profile of the third subset that meets or exceeds the first threshold amount of information. In other words, after the media guidance application receives a reply to the query about ski equipment, the media guidance application may determine whether it now knows whether the user fits or does not fit the target audience profile for the ski equipment, or whether further information is required. If further information is required, the media guidance application may prompt the user with further queries (and potentially with further promotions for answering those queries). See also [0068-0071].); and
select a second subset of the plurality of content items based on the third outcome from the targeting algorithm ([0073] "In some embodiments, in response to determining that the updated information about the user has an amount of information that matches information of the given target audience profile of the third subset that meets or exceeds the first threshold amount of information, the media guidance application may provide a promotion to the user for a product or service corresponding to the given target audience profile of the third subset. For example, the media guidance application may target an advertisement to the user because the user fits the target audience profile of the ski equipment based on the user's answer to the query.")
and exclude a second excluded content item from the second subset of the plurality of content items based on based on the fourth outcome from the de-targeting algorithm ([0079] "In some embodiments, the media guidance application may compare the attributes to attributes of target audience profiles of the first subset. The media guidance application may determine whether a threshold amount of the attributes do not match the attributes of a given target audience profile of the first subset, and, in response to determining that the threshold amount of the attributes do not match the attributes of the given target audience profile of the first subset, the media guidance application may remove the given target audience profile from the first subset and add the given target audience profile to the second subset. For example, the media guidance application may have initially concluded that the user fits a target audience profile for tennis equipment. However, the media guidance application may come to determine, based on the user's answer to the queries, that the user actually does not like tennis, and that the tennis equipment was purchased for a family member. Thus, it is unlikely that the user will continue to purchase more tennis equipment, and the media guidance application may refrain from advertising tennis equipment to the user in the future by removing an association between the target audience profile for the tennis equipment and the profile of the user." Since an association between the user profile and tennis equipment is remove, the subset of the plurality of content items will exclude tennis equipment.).

Regarding claim 29, Matthews teaches all of the claimed features as discussed above.  Matthews does not explicitly teach
the system of claim 28, wherein the second content is a social media post.
However, Sembrat teaches
wherein the second content is a social media post ([0053] "Referring to FIG. 2, a method for tracking, sharing, and integrating shopping with social media networks is shown according to a preferred and non-limiting embodiment or aspect. The depicted method posts social media content related to a user purchase after receiving confirmation and instructions from a user." See also [0054].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising content of Matthews with the advertising content that is a social media post of Sembrat by adding wherein the second content is a social media post, as taught by Sembrat, in order for the users to automatically share purchase and integrate their shopping with social media networks (Sembrat, [0008] and [0009]).

Regarding claim 30, Matthews teaches
the system of claim 26, wherein the at least one or the subset of the content items is an advertisement ([0073] "the media guidance application may provide a promotion [advertisement] to the user for a product or service" See also [0181].).

Regarding claims 31 and 42, Matthews teaches
wherein the user profile includes an age, an address ([0096] "For example, Basic Layer [user profile] 210 may include basic demographic information such as profile characteristics "Name," "Address," "Gender," "Age," "Education," etc."), and biometric information ([0058] "For example, the media guidance application may detect speech from the user, or an image from the user, and may use speech recognition or image recognition algorithms to identify the identity of the user." Speech recognition and image recognition are biometric information.).

Regarding claims 32 and 43, Matthews teaches
wherein the user profile includes web-browsing history ([0066] "For example, purchases by the user, the user's activity when accessing the merchant portal associated with the merchant, how often the user visits the merchant's physical store, how long the user browses [web-browsing history] the merchant's physical store and/or merchant portal, or any other interaction between the user and the merchant, may be logged in a private database.").

Regarding claims 33 and 40, Matthews teaches all of the claimed features as discussed above.  Matthews does not explicitly teach
wherein the at least one of the subset of the plurality of content items is a social media post.
However, Sembrat teaches
wherein the at least one of the subset of the plurality of content items is a social media post ([0053] "Referring to FIG. 2, a method for tracking, sharing, and integrating shopping with social media networks is shown according to a preferred and non-limiting embodiment or aspect. The depicted method posts social media content related to a user purchase after receiving confirmation and instructions from a user." See also [0054].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising content of Matthews with the advertising content that is a social media post of Sembrat by adding wherein the at least one of the subset of the plurality of content items is a social media post, as taught by Sembrat, in order for the users to automatically share purchase and integrate their shopping with social media networks (Sembrat, [0008] and [0009]).

Regarding claims 34 and 41, Matthews teaches
wherein the client device is a mobile device ([0172] explains that "user equipment" can be "a mobile device").

Regarding claims 35 and 45, Matthews teaches
wherein the data includes a transaction related to the at least one of the subset of the plurality of content items ([0078] "For example, the media guidance application, if the user purchases the skiing equipment, may prompt the user with a query such as 'Did you buy the skiing equipment for yourself'? If the user replies "No," then the media guidance application may determine that the user in fact is not a good candidate to purchase additional skiing equipment." See also [0079].).

Regarding claim 39, Matthews teaches
the method of claim 38, wherein the second content is a social media post or an advertisement ([0073] "the media guidance application may provide a promotion [advertisement] to the user for a product or service" See also [0181].).

Regarding claim 44, Matthews teaches
the method of claim 36, wherein the at least one of the subset of the content items is an advertisement for a product ([0073] "the media guidance application may provide a promotion [advertisement] to the user for a product or service").

Response to Arguments
With regards to the 112(a) rejection, on page 7, Applicant states that the amendments obviates the rejections.  The Examiner respectfully disagrees.  See the updated 112(a) rejection above.
The 112(b) rejections have been withdrawn due to claim amendments.
With regards to the 101, on page 8, Applicant states, “It is respectfully submitted that claims 26 and 36 present a unique mechanism for collecting verifiable and secure data in connection with social media and other internet platforms. In particular, these platforms utilize content delivery algorithms which can accurately predict relevant content only if the algorithms are provided with accurate inputs. However, it is not always possible to crowd source these inputs because the currently known feedback mechanisms for social media platforms obtain inaccurate information, e.g., users do not enter honest information. Accordingly, the present claims provide for a system and method for refining how input data is provided for content delivery in social media or other internet platforms. The system of the present disclosure provides for a de-targeting algorithm which can receive verified updates from third-party sources to further refine selections made by the targeting algorithm. The third-party information can be activated by providing the user's credentials through a user interface of a client device and verify the user input. Thus, it can enhance the accuracy and reliability of the content selection. As such, claims 26 and 36 and their respective dependent claims provide for a practical application relating to internet platforms.”  The Examiner respectfully disagrees.  There is nothing in the claims are states or requires “collecting verifiable and secure data in connection with social media and other internet platforms”.  There is nothing the claims that recite or require “refining how input data is provided for content delivery in social media or other internet platforms.”  There is nothing in the claims that recites or requires verified updates from third-party sources to further refine selections made by the targeting algorithm”.  As such, the Applicant is arguing improvements that are not recited in the claims. Therefore, the Examiner is not persuaded. The Examiner suggests included these limitations in the claims to potentially overcome the 101 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621